Citation Nr: 1001865	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-30 929	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right 
knee chondromalacia of the patella with a history of 
arthritis.

2.  Entitlement to a rating higher than 10 percent for left 
knee chondromalacia of the patella with a history of 
arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 
1976 to March 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington - which confirmed and continued the 10 percent 
ratings for the condromalacia of the left and right patellae 
with a history of arthritis.  The RO also proposed to reduce 
the rating for left knee laxity from 10 to 0 percent 
(i.e., noncompensable) and denied a claim for service 
connection for a low back disorder secondary to the bilateral 
knee disability.

The RO has since issued another decision in December 2006 
implementing the reduction in rating for the left knee laxity 
from 10 to 0 percent - prospectively effective as of April 
1, 2007, and denying a rating higher than 10 percent for 
gastroesophageal reflux disease (GERD) and service connection 
for arthritis secondary to the bilateral knee disability 
(although, as mentioned, the history of arthritis was already 
considered as part and parcel of the bilateral knee 
disability and, thus, already service connected).

An even more recent August 2009 RO decision granted the claim 
for service connection for a low back disorder - 
specifically, lumbar spine degenerative disc disease 
secondary to the bilateral knee disability.  The RO assigned 
an initial 10 percent rating for the low back disability 
retroactively effective from May 11, 2006.  So that claim has 
been resolved since the Veteran has not appealed that initial 
rating or effective date.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) thereafter must be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).

In October 2009, the Veteran indicated by way of a statement 
from his representative (in lieu of VA Form 646) that he was 
withdrawing his appeal regarding whether it was appropriate 
to reduce the rating for the laxity in the left knee from 10 
to 0 percent.  So that claim also is no longer at issue.  
38 C.F.R. § 20.204 (2009).

In support of his claims that remained - for ratings higher 
than 10 percent for his left and right knee disabilities 
(bilateral chondromalacia with history of arthritis), the 
Veteran testified at a hearing at the RO in October 2009 
before the undersigned Veterans Law Judge of the Board, also 
commonly referred to as a Travel Board hearing.  During the 
hearing the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  At the most, the Veteran has limitation of flexion of his 
right knee to 54 degrees, with pain on movement.  And at 
most, he has limitation of flexion of his left knee to 70 
degrees, with pain on movement.  He also has degenerative 
joint disease, i.e., arthritis in both knees.

2.  There is no limitation of extension in either knee, so 
normal or full extension, and no pain on movement in that 
direction.

3.  There also is no objective evidence of subluxation or 
lateral instability in either knee.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the Veteran's right knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257-5263 
(2009).

2.  The criteria are not met for a rating higher than 10 
percent for the Veteran's left knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5257-5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2006 and February 2009.  These letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letters also complied with Dingess by 
discussing the downstream disability rating and 
effective date elements of the claims.  And of equal or even 
greater significance, after providing that Dingess notice, 
the RO readjudicated the claims in the August 2009 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records and 
arranged for VA compensation examinations to assess the 
severity of his bilateral knee disability.  And he submitted 
a private treatment record regarding his disability, personal 
statements and hearing testimony.  The record is inadequate 
and the need for a more contemporaneous examination occurs 
only when the evidence indicates the current rating may be 
incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the VA compensation 
examinations of the Veteran's service-connected disability 
were in May 2006 and March 2009, so relatively recently.  And 
although he contended during his recent October 2009 hearing 
that his most recent VA examination in March 2009 was 
inadequate (cursory, a subpar X-ray, and he had a hard time 
understanding the QTC examiner), there simply is no competent 
or credible evidence substantiating this allegation.  Rather, 
the March 2009 VA examination report is thorough, well-
reasoned, and communicated in clear English, despite the 
Veteran's assertions to the contrary.  Consequently, another 
examination to evaluate the severity of his bilateral knee 
disability is not warranted because there is sufficient 
evidence, already on file, to fairly decide his claims 
insofar as assessing the severity of these conditions.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

II.  Analysis-Whether the Veteran is Entitled to Ratings 
higher than 10 percent for the Right and Left Knee 
Chondromalacia of the Patellae with History of Arthritis

The Veteran contends that each knee deserves a higher rating.  
He currently has a 10 percent rating for each knee due to 
arthritis with associated limitation of motion on flexion 
under DCs 5260-5003.  These ratings, up from the initial 0 
percent, have been in effect since September 17, 2003.  So, 
as already explained, although the RO mistakenly denied 
service connection for arthritis as secondary to the 
bilateral knee disability (in the December 2006 decision 
mentioned), the history of arthritis already had been noted, 
accepted and acknowledged in the initial grant of service 
connection as part and parcel of the bilateral knee 
disability.  That is to say, the Veteran's arthritis (also 
referred to as degenerative joint disease) is already service 
connected.  Thus, the Board will consider any resulting 
functional impairment in determining whether higher ratings 
are warranted.

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, followed by a hyphen, with the residual condition 
listed last.  38 C.F.R. § 4.27 (2009).  Thus, the Veteran's 
disease of degenerative arthritis, under DC 5003, is 
evaluated for limitation of flexion of the knee under DC 
5260.  See 38 C.F.R. § 4.71a, DC 5003 (2009).  The 
adjudicator also considers the extent there is limitation of 
extension under DC 5261.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The Veteran is not appealing his initial rating assigned in a 
previous rating decision, so the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, that said, the Court rather recently 
held that in determining the present level of disability for 
any increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from one year before the claim was filed (March 27, 
2006) - so in this case, March 27, 2005 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  

Turning back now to the applicable statutes and regulations, 
degenerative arthritis (hypertrophic or osteoarthritis), when 
substantiated by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved - which, here, are 
DC 5260 for limitation of flexion and DC 5261 for limitation 
of extension.  When the limitation of motion of the specific 
joint or joints involved is noncompensable (i.e., 0 percent) 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Moreover, under Diagnostic Code 5003, in the absence 
of limitation of motion, a 10 percent rating is warranted 
where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A higher 20 
percent rating requires X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  For purposes of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants 
a 30 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; flexion limited to 45 degrees warrants a 
10 percent rating; and flexion limited to 60 degrees warrants 
a 0 percent (noncompensable) rating.



DC 5261 provides that extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

Under DC 5257, "other" knee impairment - including 
recurrent subluxation or lateral instability, warrants a 10 
percent rating if resulting in slight disability, 
a 20 percent rating for moderate disability, and a 30 percent 
rating if it is severe.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2009) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  



VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The 
General Counsel subsequently clarified in VAOPGCPREC 9-98 
(August 14, 1998) that for a knee disability rated under DC 
5257 to warrant a separate rating for arthritis based on X-
ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  VA's 
General Counsel further explained that, if a Veteran has a 
disability rating under DC 5257 for instability of the knee, 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.

Also, VA's General Counsel additionally held that separate 
ratings may be assigned, as well, for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).  Specifically, where a Veteran has both a 
compensable level of limitation of flexion and a compensable 
level of limitation of extension of the same knee, the 
limitations must be rated separately to adequately compensate 
him for functional loss associated with injury to his leg and 
knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 
(2005).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  



In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show the Veteran has any of these other conditions.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  For example, the mere fact that he continues to 
have range of motion in his knee, albeit not normal range of 
motion (especially, as will be explained, on flexion), 
in turn means that, by definition, his knee is not ankylosed.  
Ankylosis is the complete immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Upon review of the probative and competent medical evidence 
of record, the Board finds that ratings higher than 
10 percent for the Veteran's service-connected right and left 
knee disabilities are not warranted.  The most important 
competent evidence during the relevant time period at issue 
(i.e., since March 2005) comes in the way of the May 2006 and 
March 2009 VA examination reports.  The March 2009 VA 
examiner has clarified that the Veteran is diagnosed with 
bilateral knee chondromalacia patellae with right knee DJD.  
And although that examination report indicates otherwise, an 
even more recent October 2009 private treatment also confirms 
the Veteran has left knee osteoarthritis.  Further, a March 
2007 VA treatment record similarly confirms he has bilateral 
(meaning both right and left knee) osteoarthritis based on 
the results of X-rays.

Range-of-motion testing by the May 2006 VA examiner revealed 
full extension, so to 0 degrees, without any pain on motion 
in either knee - including as a result of the arthritis.  
And flexion was only slightly limited in the right knee, 
to 95 degrees, with pain not occurring until after 80 
degrees.  As well, flexion was only slightly limited to 130 
degrees in the left knee, with pain not occurring until after 
90 degrees.

Subsequently, upon examination in March 2009, the Veteran 
again demonstrated full extension to 0 degrees, without any 
pain on motion, for both knees.  And flexion was only 
slightly limited in the right knee, to 90 degrees, with pain 
not occurring until after 54 degrees.  As well, flexion was 
only slightly limited to 70 degrees in the left knee, with 
pain not occurring until after 70 degrees.

So even considering the extent of the pain associated with 
his arthritis, the Veteran did not have any resultant 
limitation of extension during this period at issue so as to 
warrant a compensable rating under DC 5261.  Notably, for 
even the minimum compensable rating of 10 percent under this 
code, extension must be restricted to at least 10 degrees, 
and it clearly is not according to the VA compensation 
examiners.  Indeed, since the Veteran had completely full 
(i.e., entirely normal) extension to 0 degrees, again, even 
considering his pain, it is not sufficiently limited to 
warrant even the most minimum 0 percent rating under this 
code, requiring extension limited to 5 degrees.  And there is 
no pain on extension, precluding a minimum compensable rating 
of 10 percent on the basis of painful extension motion due to 
the degenerative arthritis.

Concerning flexion, a higher 20 percent rating under DC 5260 
requires flexion limited to 30 degrees, and there simply is 
no objective clinical evidence to document such limitation of 
flexion in either the right or left knee, even again 
considering the extent of the Veteran's pain associated with 
his arthritis.  Significantly, the RO already appears to have 
considered his painful flexion in assigning 10 percent 
ratings for his right and left knee flexion, respectively.  
Indeed, read together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  
However, there is no basis for increasing the rating beyond 
the minimal compensable level of 10 percent when, as here, 
the pain associated with the arthritis formed the basis of 
this minimum compensable rating because, without this 
consideration, the Veteran does not have the required 
limitation of motion to otherwise warrant this rating.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain, and DeLuca factors of functional loss, 
reasonably shown to be due to the Veteran's arthritis of the 
knees, are contemplated in the currently assigned 10 percent 
ratings.  There is no indication that his associated pain 
causes functional loss greater than that contemplated by the 
10 percent evaluations now assigned.  38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca v. Brown.  At most, even considering his pain, 
the flexion in his right knee is limited to 54 degrees and in 
his left knee to 70 degrees, both of which far exceed the 30-
degrees' limitation required for a  higher 20 percent rating 
under DC 5260.

Moreover, although he has arthritis under DC 5003 with 
resulting limitation of flexion under DC 5260, the Veteran is 
not entitled to separate ratings under DC 5257.  He 
complained of instability in his knees during his hearing 
testimony, but there are no objective clinical findings by 
the examiners suggesting the Veteran has either subluxation 
or lateral instability in either knee to warrant application 
of DC 5257, much less with the required recurrent frequency.  
Rather, to the contrary, the May 2006 VA examination report 
shows negative results for both knees for the anterior and 
posterior cruciate ligaments stability test, medial and 
lateral collateral ligaments stability test, and the medial 
and lateral meniscus test.  These results were repeated on 
examination in March 2009.  So there is no objective clinical 
evidence of instability or subluxation to substantiate the 
Veteran's subjective complaints.  

Furthermore, since the Veteran's bilateral knee condition has 
never been more than 10-percent disabling for each knee at 
any time since one year prior to filing his claims for higher 
ratings, the Board cannot "stage" these ratings either.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
preponderance of the evidence is against his claims, for the 
reasons and bases discussed, therefore the "benefit-of-the-
doubt" rule is inapplicable, and his claims must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's bilateral knee disability 
has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by his 10 percent 
schedular ratings for his bilateral knee disability.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily-if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claims for ratings higher than 10 percent for the right 
and left knee chondromalacia of the patellae with history of 
arthritis are denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


